 





Exhibit 10.1

 

Amendment No. 2 to

SHARE EXCHANGE AGREEMENT

Dated as of January 31, 2019

 

This Amendment No. 2 to Share Exchange Agreement (this “Amendment”) is entered
into as of the date first set forth above by and between (i) Novo Integrated
Sciences, Inc., a Nevada corporation (the “Parent”); (ii) Novo Healthnet
Limited, a limited company incorporated under the Laws (as defined below) of the
Province of Ontario, Canada (“NHL” and together with the Parent, the “Buyer”)
and (iii) CannaPiece Group Inc., an Ontario, Canada corporation (“CPG”,
“Seller”). Each of the Parent, NHL and CPG may be referred to herein
collectively as the “Parties” and separately as a “Party.

 

WHEREAS, the Parent, NHL and CPG are parties to that certain Share Exchange
Agreement dated as of December 18. 2018 (the “Original Agreement”); and

 

WHEREAS, on January 7, 2019, the Parties amended Section 2.02 (b) of the
Original Agreement (“Amendment #1”) as follows:

 

(a) Section 2.02(b) of the Original Agreement is hereby amended in its entirety
to provide as follows: “The Subscription Agreements value will be CAD $5,000,000
in the aggregate (the “Investment”). The Subscription Agreements for the total
Investment will be executed and delivered by CPG, together with payment of the
applicable subscription funds, by no later than January 31, 2019.”

 

WHEREAS, the Parties now desire to amend the Original Agreement and Amendment #1
as set forth herein;

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

  2. Definitions. Defined terms used herein without definition shall have the
meaning given them in the Original Agreement.

 

  3. Amendment.

 

(a) Section 2.02(b) of the Original Agreement and Amendment #1 are hereby
amended in its entirety to provide as follows: “The Subscription Agreements
value will be CAD $5,000,000 in the aggregate (the “Investment”). The
Subscription Agreements for the total Investment will be executed and delivered
by CPG, together with payment of the applicable subscription funds, by no later
than February 28, 2019.”

 

  4. Miscellaneous.

 

  (a) Other than as amended herein, the Original Agreement and Amendment #1
shall remain in full force and effect.         (b) This Amendment #2 shall be
governed by, enforced, and construed under and in accordance with the Laws of
the State of Nevada, without giving effect to the principles of conflicts of law
thereunder. Each of the Parties (a) irrevocably consents and agrees that any
legal or equitable action or proceedings arising under or in connection with
this Amendment #2 shall be brought exclusively in the state or federal courts of
the United States with jurisdiction in Palm Beach County, Florida. By execution
and delivery of this Amendment #2, each Party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such Party may now or hereafter have to object to such
jurisdiction.         (c) The headings contained in this Amendment #2 are
intended solely for convenience and shall not affect the rights of the Parties.
        (d) This Amendment #2 may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument. The execution and delivery of a facsimile or other electronic
transmission of a signature to this Amendment #2 shall constitute delivery of an
executed original and shall be binding upon the person whose signature appears
on the transmitted copy.

 

[Signatures Appear on Following Page]

 

   

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first-above written.

 



  Novo Integrated Sciences, Inc.         By: /s/ Robert Mattacchione   Name:
Robert Mattacchione   Title: Chief Executive Officer         Novo Healthnet
Limited         By: /s/ Dr. Pierre Dalcourt   Name: Dr. Pierre Dalcourt   Title:
President         CannaPiece Group Inc.         By: /s/ Ahmad Rasouli   Name:
Ahmad Rasouli   Title: CEO

 



   

 

 

 

